Citation Nr: 1750085	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression and posttraumatic stress disorder (PTSD), and variously diagnosed as depressive disorder, mood disorder, and adjustment disorder with mixed anxiety and depressed mood.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a headache disorder.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his nephew


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2016, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The Veteran initially submitted a claim for service connection for depression/mental disorder, which was denied in the December 2010 rating decision.  He perfected an appeal of this decision.  Subsequently, the Veteran submitted a separate claim for service connection for PTSD, which was denied in a January 2014 rating decision.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board recharacterized the Veteran's claim for depression/mental health disorder to include PTSD.  



FINDINGS OF FACT

1.  Diabetes mellitus was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the record contains no indication that the Veteran's post-service diabetes mellitus is causally related to his active service or any incident therein.

2.  The Veteran does not have an acquired psychiatric disorder that manifested in service, and the record contains no indication that the Veteran's post-service acquired psychiatric disorder is causally related to his active service or any incident therein.

3.  Hypertension was not present during the Veteran's active service or manifest to a compensable degree within one year of service separation, and the record contains no indication that the Veteran's post-service hypertension is causally related to his active service or any incident therein.

4.  A current migraine headache disorder had its onset during active duty service and has been chronic since that time.  

5.  Throughout the course of the appeal, the Veteran's service-connected bilateral hearing loss has resulted in no worse than level I hearing acuity in the right ear and level I in the left ear.  


CONCLUSIONS OF LAW

1.  .  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).
3.  The criteria for service connection for hypertension have not been met.   38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

5.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

In order to obtain service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus type II and hypertension become manifest to a degree of 10 percent within one year from the date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court has held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases, diabetes mellitus type II and hypertension and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The competence, credibility, and probative weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Diabetes Mellitus Type II

The Veteran's service treatment records are negative for symptoms or findings related to diabetes mellitus type II.  VA treatment records indicate a diagnosis of diabetes mellitus type II in September 2009.  

During his February 2016 hearing, the Veteran contended that his diet during military service caused him to develop diabetes mellitus type II after service.  He stated that he was healthy prior to joining the military.  He further stated that when he was diagnosed with diabetes mellitus type II, his doctor indicated that he had been diabetic for" a long time."  The Veteran stated that since he hadn't seen a doctor for some time prior to the diagnosis, he assumed that the diabetes mellitus type II had been present from the time he got out of service.  The remote causes of diabetes mellitus involve complex medical questions that a lay person would not be competent to provide an opinion on.  

Although the Veteran was not afforded a VA medical examination in connection with the claim of service connection for diabetes mellitus type II, the record contains no indication that his current diabetes mellitus type II may be related to his active service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  His contention that the disability may have been present shortly after service is insufficient to trigger the duty to get an examination, because the Veteran has not reported that he experienced any actual symptoms during the relevant period.  Similarly, his belief that his in-service diet may have caused diabetes years later is insufficient.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (holding that a veteran's contention that one condition caused another was insufficient to trigger VA's duty to provide an examination).
 
As there is no indication in the medical evidence of record that there was any in-service event, injury, or illness involving symptoms of or diagnosis of diabetes mellitus type II, there is no in-service disease or injury upon which to base service-connection.  As such, service connection for diabetes mellitus type II is not warranted.

Acquired Psychiatric Disability

The Veteran contends that he has experienced depression since active duty when he was falsely charged with sexual assault while stationed in North Carolina.  See December 2010 Notice of Disagreement; April 2012 Statement in Support of Claim for PTSD; and December 2013 Statement in Support of Claim.  The Veteran also contends that he has PTSD as a result of this incident.  In the April 2012 statement, the Veteran reported that he did not have access to records of this incident but "the U.S.M.C. does along with the Wilmington, N.C. police department."  

In the December 2013 statement, the Veteran reported that the false accusation occurred in 1979 in New Bern, North Carolina and that records from that police department should be obtained. 

Service treatment records are silent with regard to an acquired psychiatric disorder.  Personnel records show that the Veteran reported on his enlistment application that he had been arrested.  During service he received non-judicial punishment on four separate occasions from 1977 to 1979, none of which appear to be related to sexual assault.  An April 1979 record mentions a summary court martial.  Additionally, the records show that the Veteran was notified that his reenlistment code of RE-3B would signify that he was not eligible for reenlistment without a waiver. 

Post-service records show a diagnosis of major depression in March 1995.  See Archbold Discharge Summary.  VA treatment records show various diagnoses, including depressive disorder, alcohol dependence, mood disorder, and adjustment disorder with mixed anxiety and depressed mood.  See September 2009 Nurse Practitioner Note; see also January 2013 Psychiatry Note; see also September 2016 VA examination.  A December 2013 VA treatment record shows a positive PTSD screen; however, after subsequent evaluation PTSD was not diagnosed.

In the 2016 Board decision, the RO was directed to provide the Veteran with another opportunity to provide more specific information regarding his claimed in-service stressor.  In July 2016, the RO sent the Veteran correspondence requesting more specific information on the alleged stressors.  The Veteran did not respond to this correspondence.  Additionally, while it does not appear that the AOJ attempted to verify the claimed stressor with the previously provided information, the outcome of this decision, as outlined below, does not rely on verification of the alleged stressor.  

In September 2016, the Veteran underwent a VA PTSD examination.  During the examination, the Veteran reported three stressors that had not been previously identified - watching when another solider fell onto a burning pit and was burned to death; generally being in the United States Marines; and witnessing a friend shoot himself after service.  While the examiner noted that two of the three stressors did meet the criteria to adequately support a diagnosis of PTSD, the examiner opined that Veteran did not meet the criteria for a diagnosis of PTSD.  

Rather, the September 2016 VA examiner diagnosed the Veteran with adjustment disorder, alcohol use disorder, and cocaine use disorder.  She opined that it was less likely than not that the Veteran met the diagnostic criteria for a PTSD diagnosis at any time since 2010 as the nature of the Veteran's symptoms were explained by a diagnoses of adjustment disorder, alcohol use disorder, and cocaine use disorder.  Additionally, she opined that it was less likely than not that the Veteran's adjustment disorder began in service or was a result of any disease or injury (including stressors) in service.  She further stated that the Veteran's endorsed symptoms could not be linked to his military service or claimed stressors.  She stated that the Veteran exhibited an adjustment disorder in relation to his stage of life.  

Although the Veteran's claimed stressors were not thoroughly researched by the RO, the Veteran is not prejudiced by this action as the September 2016 examiner, as well as VA treatment records, show that he has not been found to meet the criteria for a diagnosis of PTSD.  During VA treatment in October 2009, the Veteran denied any history of PTSD.  A detailed psychological history and evaluation was made that same month. Although a detailed history of arrests and charges was noted, there was no mention of the false sexual assault charge in service.  The Veteran reported a history substance abuse dating back to service but only a two year history of significant depression and alcohol abuse.  

At his hearing the Veteran talked mainly about his current psychiatric symptoms and treatment.  In response to questioning, he said that he had been feeling depressed for "quite some time" but it hadn't been diagnosed until he started seeing doctors.  He said that he did not know whether it had started in service.

Additionally, the September 2016 VA examiner specifically took into consideration the Veteran's reported stressors and indicated that his diagnoses were less likely than not a result of a disease or injury, including those stressors, in service.  

At this point there is essentially no evidence linking the current psychiatric disability to events in service.  As such, the evidence is against finding a nexus between the Veteran's current acquired psychiatric disorder, and his active duty service.  Thus, service connection for an acquired psychiatric disability is not warranted.

Hypertension

The Veteran's service treatment records are negative for symptoms, or a diagnosis, of hypertension.  VA treatment records indicate a diagnosis of hypertension.  See June 2010 Nursing Triage Note.    

During his February 2016 hearing, the Veteran stated that he was diagnosed and currently treated for hypertension through the VA Health system.  However, he did not allege an in-service event, injury, or illness involving symptoms of or a diagnosis of hypertension.  Additionally, the Veteran did not allege a connection between his current hypertension and active duty service.  

Although the Veteran was not afforded a VA medical examination in connection with the claim of service connection for hypertension, the Board finds that the evidence does not establish any event, injury, or disease during service regarding the Veteran's hypertension.  Moreover, the record contains no indication that his current hypertension is causally related to his active service, any incident therein, or any service-connected disability.  

Under these circumstances, an examination or opinion is not necessary with respect to this claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).
 
As there is no indication in the medical evidence of record that there was any in-service event, injury, or illness involving symptoms of or diagnosis of hypertension, there is no in-service incurrence upon which to base service-connection.  As such, service connection for hypertension is not warranted.



Headache disorder

The Veteran seeks service connection for a headache disorder.  He asserts that his headaches had their origin during active duty service, and have been chronic since that time.  See February 2016 Hearing Testimony.  

Review of the service treatment records indicates the Veteran did not report symptoms of or seek treatment for any form of a headache disorder during service.  He has reported onset of headaches during service; however, he was able to treat these headaches with over-the-counter medication and did not seek in-service treatment, by his own account.  See id.  The February 1980 service separation examination of record does contain complaints of headaches.

Review of the record indicates current diagnoses of chronic migraine and medication overuse headaches.  See September 2016 VA examination.  VA clinical records beginning in 2009 reflect the Veteran's reports of recurrent headaches.  No date of onset was otherwise noted in the VA clinical records. 

The Veteran was afforded a VA medical examination in September 2016.  The claims file, including the service treatment records, was reviewed by the examiner in conjunction with the examination.  The Veteran reported onset of headaches in 2010.  After examining the Veteran and reviewing the record, the examiner opined that it was less likely than not any current headache disorder was related to service, as there was no evidence of any in-service headaches, or treatment for the same.  While the examiner addressed notations of headaches throughout the Veteran's VA treatment records, he indicated that details regarding the headaches were insufficient to determine the nature of the headaches.  Additionally, the examiner failed to address the Veteran's lay statements regarding the onset of his headaches during service and chronic headaches post-service.    

In considering the Veteran's claim, the Board notes that it may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but it cannot determine that lay evidence of onset of observable symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment and/or medical record evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) ("lay evidence alone could be sufficient to establish a chronic disease"; "the lack of [contemporaneous medical] records does not, in and of itself, render lay evidence not credible" or serve as an "absolute bar" to the service connection claim"). 

In the present case, the Veteran has submitted his own lay statements as to his onset of headaches during service and continuity of headaches after service.  The record contains current diagnoses by VA examiners of migraine headaches and headaches.  Although the 2016 VA examiner opined that the Veteran's headaches were not related to his service, the only rationale offered was based on the alleged lack of evidence of in-service headaches.  In so stating, the examiner failed to address the credible lay evidence of record, as provided by the Veteran himself.  Therefore the Board finds this opinion has limited probative value.

The Board does find the Veteran competent and credible to report the onset of his headaches and finds his report of ongoing headaches since service to be credible and corroborated by the remainder of the record.  The record does not contain any competent evidence contradicting the Veteran's account of the chronicity of his headaches since service.  Therefore, the Board finds that the Veteran's headache disorder had its onset in service, and he is entitled to service connection for a headache disorder.  

III. Initial Compensable Rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the disability at issue.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as with respect to the hearing loss issue, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126  

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86; 38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity; through XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R.  § 4.85, Table VII, Diagnostic Code 6100.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The next higher evaluation of 20 percent is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Higher evaluations are available for more severe hearing loss.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent a VA audiology examination in June 2010.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
45
60
LEFT
25
25
25
25
30

The average puretone threshold was 36.25 in the right ear and 26.25 in the left ear.  His Maryland CNC word recognition was 96 percent in the right ear and 92percent in the left ear.  The diagnosis was mild to moderate bilateral sensorineural hearing loss.  Thus, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level I for the left ear equates to a zero percent disability evaluation. 

Table VIA was not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz. See 38 C.F.R. §§ 4.85(c), 4.86(a).

As the Veteran had testified that his hearing had deteriorated, the Board remanded the case to afford him another VA examination.  He was afforded another VA examination in November 2016.  The electronic record was reviewed.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
205
40
LEFT
10
10
15
60
65

The average puretone threshold was 23 in the right ear and 38 in the left ear.  During the examination, the audiologist described the functional effects of the Veteran's hearing loss on his daily activities.  38 C.F.R. § 4.10 (2016); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Specifically, she stated that the Veteran was hard of hearing, had to ask people to repeat themselves many times, and could not hear the television without it being up loud.  

Additionally, the examiner determined that the use of the word recognition score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate.  

As the examiner certified that the use of speech discrimination testing was not appropriate, Table VIA is applicable, and reflects that the Veteran had Level I hearing loss in his right ear and Level I hearing loss in his left ear.  Applying Level I for the right ear and Level I for the left ear results in a zero percent disability rating.  38 C.F.R. § 4.85.

VA treatment records have also been reviewed and considered.  While such records document hearing loss and the need for hearing aids, they do not provide audiological test results needed for rating purposes. 

The Board now turns to whether an initial compensable rating is warranted for the Veteran's bilateral hearing loss. The average puretone threshold findings from the June 2010 and November 2016 VA examinations, equate to a zero percent disability evaluation under Table VII, Diagnostic Code 6100.  There is simply no evidence to show that the Veteran met the rating criteria for a compensable rating at any point since the award of service connection. 

The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected bilateral hearing loss on his daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  Further, the November 2016 VA examination report and the Veteran's statements, including his hearing testimony, discussed the functional effects of the Veteran's hearing loss disability.  Thus, the functional effects of the Veteran's hearing loss disability are contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017); see Martinak v. Nicholson, 21 Vet. App. 447 (2007).

In sum, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100.  Applying the VA audiological test results from the June 2010 and November 2016 VA audiological evaluations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an initial compensable rating for bilateral hearing loss. 

The Board has considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against a higher initial rating for bilateral hearing loss at any point since the award of service connection.  Therefore, reasonable doubt does not arise and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for an acquired psychiatric disability is denied.

Service connection for hypertension is denied.

Service connection for a headache disorder is granted.

An initial compensable rating for bilateral hearing loss is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


